Matter of Medina v New York City Hous. Auth. (2016 NY Slip Op 03587)





Matter of Medina v New York City Hous. Auth.


2016 NY Slip Op 03587


Decided on May 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2016

Sweeny, J.P., Acosta, Manzanet-Daniels, Gische, Gesmer, JJ.


1066 400732/14

[*1]In re Damaris Medina, Petitioner-Appellant,
vNew York City Housing Authority, Respondent-Respondent.


Damaris Medina, appellant pro se.
David I. Farber, New York (Laura R. Bellrose of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered December 17, 2014, denying the petition to annul respondent New York City Housing Authority's (NYCHA) determination dated February 4, 2014, which denied, after a hearing, petitioner's remaining family member grievance, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent's determination has a rational basis in the record, and was not arbitrary and capricious. Petitioner admitted that she did not receive NYCHA's written consent to rejoin the apartment leased by her mother and had lived there for less than one year prior to her mother's death (see Matter of Adler v New York City Hous. Auth., 95 AD3d 694, 695 [1st Dept 2012], lv dismissed 20 NY3d 1053 [2013]). Petitioner's mitigating circumstances do not provide a basis for annulling NYCHA's determination (see Matter of Firpi v New York City Hous. Auth., 107 AD3d 523, 524 [1st Dept 2013]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 5, 2016
DEPUTY CLERK